Citation Nr: 0424294	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  03-13 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for mental retardation.

2.  Entitlement to service connection for a liver disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and K.E.


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel
INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
mental retardation and a liver disorder.

The veteran and a witness provided testimony in April 2004 at 
a Video Conference Hearing before the undersigned Veterans 
Law Judge.  At that hearing, the veteran provided written 
statements from his brother, a friend, and a member of his 
military unit in Korea.   The veteran provided a written 
waiver of RO consideration of  the additional evidence.


FINDINGS OF FACT

1.  Mental retardation is not a disease or injury for VA 
compensation purposes.

2.  A liver disorder has not been identified by competent 
clinical evidence at any time during or after active service. 


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder for VA compensation 
purposes was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.127 
(2003).  

2.  A liver disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In a March 2001 letter, the RO notified the veteran of the 
VCAA, notified the veteran of the information and evidence 
needed to substantiate and complete his claim, notified the 
veteran of what part of that evidence he was to provide, and 
notified the veteran of what part of the evidence VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The letter also advised the veteran to "tell [VA] about any 
additional information or evidence" he desired the RO to try 
to get for him, and to send information describing additional 
evidence or the evidence itself to the RO.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

The initial rating decision denying the veteran's claim was 
made in February 2002, 11 months after the veteran was 
provided VCAA notice, the content of which fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).

The Board notes that the veteran is represented and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service VA 
medical records identified by the veteran.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2003).  
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

Factual Background

The veteran served on active duty from November 1960 to 
November 1962.  Neither the pre-induction physical 
examination, the separation physical examination, nor service 
medical treatment records, reflect an acquired psychiatric or 
liver disorder.  

An October 1997 decision by a Social Security Administration 
Administrative Law Judge determined the veteran was disabled 
as of October 1996 by virtue of a cognitive disorder, 
depression, and chronic headaches.  Factors evidencing the 
disability were listed as affective disorders, mental 
retardation and autism.

VA medical records for the period February 1987 to September 
2000 reflect diagnoses of major depression, chronic headaches 
(following a "pistol whipping" in 1994), mood disorder, and 
bipolar disorder with psychotic features.  There are no 
medical records reflecting a diagnosis of, or treatment for, 
a liver disorder.

At his hearing, the veteran testified that he got sick while 
serving in Korea and that a friend with whom he served 
noticed that he was "all yellow" and was not looking well.  
The veteran said he did not receive any treatment in Korea 
for a liver problem but many years later a doctor told him he 
had scarring on his liver.  The veteran stated that he has 
never taken any medications for his liver but gets upset 
stomachs all the time.

The veteran further testified that he did not speak until the 
age of five and that he got confused and could not continue 
during an exercise in Korea and had to be removed from the 
exercise.  A statement from the veteran's brother 
corroborates the veteran's testimony that he did not speak 
until the age of five, and a statement from a fellow service 
member corrorborates the veteran's testimony that he got 
confused and had to be removed from an exercise in Korea.

K. E., a friend of the veteran, testified that the veteran 
was very slow in his thinking and that the veteran's father 
had indicated he had Down's Syndrome.   She said that they 
veteran would get sick and throw up but that VA doctors had 
never diagnosed what was wrong with him.

Statements from the veteran's brother and a friend 
corroborate K.E.'s testimony that the veteran was slow.

Legal Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131 (West 2002).  A showing of 
chronic disease in service requires a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.   
Isolated findings, or a diagnosis including the word 
"chronic," are not sufficient to establish service 
connection.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2003).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury. Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997).

A claim for service connection for a disability must be 
accompanied, at a minimum, by medical evidence that 
establishes that the claimant currently has the claimed 
disability. Absent proof of a present disability, there can 
be no valid claim. See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiencies as such 
are not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

In a claim for disability compensation, VA will provide a 
medical examination or
obtain a medical opinion based upon a review of the evidence 
of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical 
opinion is necessary if the information and evidence of 
record does not contain
sufficient competent medical evidence to decide the claim, 
but:

(A)	Contains competent lay or medical evidence of a 
current diagnosed 
disability or persistent or recurrent symptoms of 
disability;

(B) Establishes that the veteran suffered an event, 
injury or disease in service, or has a disease or 
symptoms of a disease listed in § 3.309, § 3.313, § 
3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and

(C) Indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or 
disease in service or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).

Mental retardation and personality disorders are not diseases 
or injuries for compensation purposes, and, except as 
provided in §3.310(a) of this chapter, disability resulting 
from them may not be service-connected. However, disability 
resulting from a mental disorder that is superimposed upon 
mental retardation or a personality disorder may be service-
connected.  38 C.F.R. § 4.127.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 102.



Analysis

The veteran contends that his claimed disabilities are the 
result of his active service, which included a one-year tour 
in Korea.

The veteran performed active duty from November 1960 to 
November 1962.  No preexisting physical or mental 
disabilities were noted in the service entrance physical 
examination.  Likewise, no physical or mental disabilities 
were noted in the veteran's separation physical.  Service 
medical records contain no diagnosis of, or treatment for, an 
acquired psychiatric disorder or a liver disorder.

Mental Retardation

While the veteran may have a mental deficiency disorder, it 
is not a recognized compensable VA disability, and the 
veteran may not be service-connected for such a disorder.  
And, while the veteran has received treatment from the VA for 
various mental disorders over the years, there is no 
competent medical evidence of record linking any of them to 
his active service or to suggest that an acquired psychiatric 
disorder was superimposed on the veteran's mental retardation 
in service.  

In the absence of a recognized mental disease or injury 
within the VA's statutory compensation scheme, and the 
absence of any relationship between the mental disorders for 
which the veteran is being treated and his active service, 
service connection for a mental disorder, including mental 
retardation, must be denied. 38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.127.


Liver Disorder

The veteran complains of a chronic upset stomach, and has 
been seen for complaints of liver problems at VA medical 
facilities.  However, there is no evidence of the existence 
of a current liver disability.  VA records do not reflect a 
diagnosis of, or treatment of, a liver disorder.  

While the veteran may sincerely believe that his upset 
stomachs are caused by a liver disorder which originated 
during his active service, a layperson such as the veteran is 
not competent to opine on medical matters such as the 
existence or cause of a claimed disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

In the absence of a current disability, service connection 
for a liver disorder must be denied.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


VA Medical Examination

The veteran, through his accredited representative, has 
requested a VA medical examination to determine his current 
disabilities and their relationship to service.
However, the VA has no duty to obtain a medical opinion in 
this case as the evidence now of record does not indicate 
that the claimed mental disability is a disease or injury 
within the meaning of the VA statutory scheme, or that the 
veteran has a current diagnosed liver disorder or persistent 
or recurrent symptoms of a liver disorder.  Accordingly, 
there is no reasonable possibility that a medical examination 
or medical opinion would aid in substantiating either claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The preponderance of the evidence is against a finding that 
the veteran has current compensable mental or physical 
disabilities causally connected to his active service, and 
the reasonable-doubt; benefit-of-the-doubt rule is not for 
application in this case.  38 U.S.C.A. § 5107.








ORDER

Entitlement to service connection for mental retardation is 
denied.

Entitlement to service connection for a liver disorder is 
denied.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



